DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the last indentation of “a communication module…” on line 3, “excitation voltage signals” should be changed to “the excitation voltage signals” as this was already introduced above and is a reference back to that limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 14-18, 26-30, 32-35, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US Publication 2013/0088252) in view of Kawam et al. (US Publication 2008/0306700).
	In regard to claims 1 and 30, Brabetz et al. discloses a system/method for determining a state of a photovoltaic panel (abstract and paragraphs 1 and 18), comprising: 
a data acquisition device (figure 7, the data acquisition device is essentially all the elements of figure 8 except the photovoltaic module – 2 or figure 9a all the elements inside the testing apparatus 102 to test PV modules 101, the PV module may have multiple cells see paragraph 60 and figure 5) arranged to be connected across at least two series connected photovoltaic panels (see multiple cells figure 5), having: 
a circuit arranged to, during normal operation of the photovoltaic panels/cells (paragraphs 47, 48, and 72, operation is normal as it is never stated the panel is turned off or non operational during application of the test signal), transmit excitation voltage signals, each having a respective non-zero perturburation frequency to at least one of the at least two series connected a photovoltaic panels (figure 8, elements 5, 6, 7, 8, 9, 
a communication module arranged to communicate with a control device to receive trigger signals from the control device to initiate a transmission of the excitation voltage signals and to transmit the detected terminal voltage signals and output current signals to the control device for analysis and determination of a state of the photovoltaic panel under test (paragraph 82, states that the control device will send a communication signal to control the excitation voltage which would have to be some type of communication module, the measurements are passed to the control device as well which would be part of a communication module – see figure 9a and paragraphs 82 and 83; also in figure 8 the communication seen between the actual measurement elements 13 and 14 to an evaluation device - 15 and to the processing ‘control’ device - 56 and to memory - 57 – see paragraphs 48 and 72, the actual measuring device would have to have some type of communication module to transfer the information, also this embodiment would have to have some control over the signal generator, while not 
Brabetz lacks specifically wherein a photovoltaic panel under test is established (assuming that one must be selected and it cannot be stated that all the cells under test form a ‘photovoltic panel under test’ – though that seems too broad of an interpretation because the preamble states determining a state of a photovoltaic panel and the data acquisition device is arranged to be connected across at least two series connected PV panels).
Kawam et al. discloses a photovoltaic solar array health monitor which can evaluate the monitoring of a string of cells connected in series or a single cell of the string of cells (see paragraphs 22 and 110, also see figure 3 which shows the monitoring system 300 connected to parts of a string of solar cells connected in series (340, 342, 344, 346).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to include wherein the system could be connected to a string of cells, but the system is able to test either the full string of cells or individual cells as taught by Kawam et al. in order to increase the functionality of the system so it can both detect a series of cell or a single cell allowing specific faults to be detected (paragraphs 22 and 110).

In regard to claim 6, Brabetz as modified discloses wherein the excitation voltage signals are arranged to drive a terminal of the photovoltaic panel under test from minimum voltage level to maximum voltage level as founded by at least one of a current 
In regard to claim 7, Brabetz as modified discloses wherein the data acquisition device further includes a sampler for sampling the detected terminal voltage signals and output current signals to provide a sampled detected response and the communication module is arranged to communicate the sampled detected response signals to the control device (paragraph 48, measurements are made for each partial signal of the test signal, thus essentially samples are created by the voltage and current detectors and sent to the evaluation device which also sends signals to the processing device – see also paragraph 72 and figure 8 showing signals transmitted between elements).
In regard to claim 8, Brabetz as modified discloses wherein the acquisition device includes a memory for storing the detected terminal voltage signals and output current signals (figure 8 -paragraph 48 states that measured values are stored using the evaluation device -15, but also memory device 57 will provide storage).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application that in Brabetz the communication can be done wirelessly as this is a well known concept and will provide a system that does not have to be connected with wires allowing the systems to be far apart from each other if desired by the user as well as to avoid common tripping pitfalls. 
	In regard to claim 15, Brabetz as modified further comprising the control device (evaluation device 15 or processing device 56 may be considered the ‘control device’), wherein the control device includes a communication module for communicating with the data acquisition device (evaluation device and processing device can communicate with the circuit that transmits and receives the signals of the PV module – see figure 8 as well as paragraph 72, as well as paragraphs 82-83).
	In regard to claim 16, Brabetz as modified lacks specifically wherein the communication between voltage and current sensors 13 and 14 to the evaluation device 15 to the processing device to the memory device is a wireless communication module (while paragraph 72 discloses the transferring of data, wired or wireless is not mentioned).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application that in Brabetz the communication can be done 
	In regard to claim 17, Brabetz as modified discloses wherein the control device further comprises a processing unit arranged to process the detected current and voltage response signals of the photovoltaic panel under test to determine a respective value of one or more intrinsic parameters indicative of the photovoltaic panel under test (evaluation device 15 – see paragraph 48 as well as 72 for how the value is detected/calculated/processed).
	In regard to claim 18, Brabetz as modified discloses wherein the processing unit is arranged to process the detected terminal voltage signals and output current signals by:
matching the detected terminal voltage signals and output current signals of the photovoltaic panel under test with a predetermined circuit model, which defines a plurality of modeled circuit elements and a plurality of modeled circuit parameters associated with the modeled circuit elements, for determining the respective values of the plurality of modeled circuit parameters corresponding to the detected terminal voltage signals and output current signals of the photovoltaic panel under test, wherein at least one of the determined values of the plurality of modeled circuit parameters represents a value of an intrinsic parameter indicative of the state of the photovoltaic panel under test (abstract and at least paragraphs 12 and 48).
	In regard to claim 26, Brabetz as modified discloses wherein the control unit further comprises a further communication module for communicating the respective 
In regard to claim 27, Brabetz as modified lacks specifically wherein the communication between voltage and current sensors 13 and 14 to the evaluation device 15 to the processing device to the memory device is a wireless communication module (while paragraph 72 discloses the transferring of data, wired or wireless is not mentioned).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application that in Brabetz the communication can be done wirelessly as this is a well known concept and will provide a system that does not have to be connected with wires allowing the systems to be far apart from each other if desired by the user as well as to avoid common tripping pitfalls. 
	In regard to claim 28, Brabetz as modified discloses comprising the remote storage arranged to store the respective value of the one or more intrinsic parameters determined by the control device (figure 8, memory device 57, see paragraph 72).
	In regard to claim 29, Brabetz as modified discloses wherein the remote storage device comprises a server (memory device 57 is away from processing and evaluating devices and could be considered a server providing memory space to those elements).
In regard to claim 32, Brabetz as modified discloses wherein a sampler for sampling the detected terminal voltage signals and output current signals and the communication module is arranged to communicate the sampled detected response signals to the control device (paragraph 48, measurements are made for each partial 
In regard to claim 33, Brabetz as modified discloses storing the detected terminal voltage signals and output current signals (figure 8 -paragraph 48 states that measured values are stored using the evaluation device -15, but also memory device 57 will provide storage).
In regard to claim 34, Brabetz as modified discloses processing the detected terminal voltage signals and output current signals to determine the respective value of the one or more intrinsic parameters indicative of the photovoltaic panel under test (evaluation device 15 – see paragraph 48 as well as 72 for how the value is detected/calculated/processed).
In regard to claim 35, Brabetz as modified discloses matching the detected terminal voltage signals and output current signals of the photovoltaic panel under test with a predetermined circuit model, which defines a plurality of modeled circuit elements and a plurality of modeled circuit parameters associated with the modeled circuit elements, for determining the respective values of the plurality of modeled circuit parameters corresponding to the detected terminal voltage signals and output current signals of the photovoltaic panel under test, wherein at least one of the determined values of the plurality of modeled circuit parameters represents a value of an intrinsic parameter indicative of the state of the photovoltaic panel under test (abstract and at least paragraphs 12 and 48).

In regard to claim 44, Brabetz as modified discloses wherein the excitation voltage has a duration in the order of milliseconds (the inverse of 10 to 1000kHz which is time, would be in the order of milliseconds).
In regard to claim 48, Brabetz as modified discloses wherein the control device further comprises a memory storing computer instructions providing an algorithmic means for enabling the matching (see paragraphs 72 and 92, the memory of the control device would be able store algorithms that would enable the matching described by the application – see the rejection of claim 18 above). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US Publication 2013/0088252) and Kawam et al. (US Publication 2008/0306700) in view of Takahashi et al. (US Publication 2018/0026474).
In regard to claim 10, Brabetz discloses wherein the excitation signal has a non-zero perturbation frequency (see abstract and paragraphs 7 and 48), the test signal is a voltage signal (paragraph 82, the signal generator to be controlled is a voltage source) and the detected signal of one of the photovoltaic panels comprises a terminal voltage across the one of the two photovoltaic panels (paragraph 48).
Brabetz et al. lacks specifically a DC to DC power converter with two switches; a driving circuit for providing gating signals to operate the two switches complementarily; a controller for controlling the driving circuit based on a difference between the detected terminal voltage signal of the photovoltaic panel under test and a reference voltage signal with zero perturbation frequency so as to control the driving circuit so as to 
Takahashi et al. discloses in a photovoltaic system (abstract), a power converter that is DC-DC (figure 1 element 12, may be DC to DC paragraph 74) with two switches (two switches 161 and 162 connected to power converter); a driving circuit for providing gating signals to operate the two switches (lines/wires that take the signal to turn on and off the switches from controller 164); a controller for controlling the driving circuit based on a difference between the detected voltage signal of one of the two photovoltaic panels and a reference voltage signal (processing unit 164 controls the driving of the switches based on the first detection unit 163 and compares that value to a predetermined constant/reference signal – paragraphs 77 and 78); wherein the driving circuit is arranged to operate the two switches complementarily (paragraphs 55-57); and wherein the controller is arranged to control the driving circuit so as to control the detected signal of the one of the two photovoltaic panels to follow the reference signal (the reference signal is a constant that will be inside the control unit before the detected signal, so that the detected signal ‘follows’ the known reference signal – see paragraphs 77 and 78 as well as figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application Brabetz et al. to include wherein the circuit includes a power converter, switches, a controller for driving the switches complimentarily and controls the detected signal to follow the reference signal as taught by Takahasi et al. in order to include power saving control of the solar panels (abstract), therefore allowing the user to save the power the panel provides.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US Publication 2013/0088252), Kawam et al. (US Publication 2008/0306700), and Takahashi et al. (US Publication 2018/0026474) as applied to claim 12 above, and further in view of Fahrenbruch et al. (US Publication 2010/0237836).
In regard to claim 13, Brabetz et al. as modified lacks wherein the DC converter comprises a buck-boost converter arranged to operate in a continuous conduction mode.
Fahrenbruch et al. discloses a system which includes a DC-DC buck boost converter in the preferred embodiment to operate in a continuous conduction mode (paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application Brabetz et al. as modified to include a buck boost DC-DC converter with a continuous conduction mode as taught by Fahrenbruch et al. in order to generate a DC output voltage greater than the input voltage as desired by a user increasing functionality of the power converter (paragraph 2).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US Publication 2013/0088252) in view of Kawam et al. (US Publication  as applied to claim 1 above, and further in view of Chang et al. (US Publication 2015/0144176).
In regard to claim 45, Brabetz et al. lacks specifically wherein the data acquisition device is provided by a differential power processing device, the differential power processing device is operable in a normal mode to conduct maximum power point tracking and in a diagnostic mode to operate as the data acquisition device.
Chang et al. discloses a photovoltaic element which includes differential power processing of the photovoltaic element (abstract and paragraph 97) such that in a normal mode maximum power point tracking (paragraph 119) and enabling another mode that could extract the power as desired for different power levels (paragraphs 97 and 98 – see also present publication describing differential power processing architecture paragraph 70 of PG Publication 2020/0083841).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Brabetz et al. as modified to include differential power point processing having different modes as taught by Chang et al. in order to reduce partial shading in the photovoltaic element (abstract).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US Publication 2013/0088252) in view of Kawam et al. (US Publication 2008/0306700) as applied to claim 16 above, and further in view of Oomiya et al. (US Publication 2017/0201212).

Oomiya et al. discloses in a solar cell module wherein the communication between sensor units and a management unit may be Zigbee (paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Brabetz et al. to include the communication devices on the communication module and data acquisition device being a Zigbee communication device as taught by Oomiya et al. in order to use a known communication standard to provide an accurate way for the devices to communicate with each other.
	
	Allowable Subject Matter
Claims 19, 20, 36, 37, 42, 43, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 19, the prior art does not teach or render obvious the claimed limitations in combination with the limitations of the claims from which this claim depends from.
Claim 20 further limits claim 19, and would be considered allowable if claim 19 was rewritten in independent form.
In regard to claim 36, the prior art does not teach or render obvious the claimed limitations in combination with the limitations of the claims from which this claim depends from.

In regard to claim 46, the prior art does not teach or render obvious wherein the power converter further comprises: a first capacitor connected across a first photovoltaic panel of the at least two series-connected photovoltaic panels; a second capacitor connected across a second photovoltaic panel of the at least two series-connected photovoltaic panels; and an inductor connected across a node between the first and second capacitors and a node between the two switches and in the combination as claimed from claims that this claim depends from.

Response to Arguments
Applicants arguments filed November 4, 2020 are noted and all previous 35 USC 112 rejections have been withdrawn.  Noting that amended claims 19, 20, 36, 37, 42, and 43 are now objected to be allowed and would be allowed if (claims 19 and 36 were) written in independent form.
Applicant is correct in that Brabetz aims to monitor contacts of a photovoltaic system which may contain many photovoltaic cells, and is not specifically pointing to determine only the state of a single cell in the photovoltaic system.  But the photovoltaic system of Brabetz together could be broadly interpreted as ‘a photovoltaic panel’.  While the claims currently do differentiate from this interpretation just enough by stating that a state of a panel is detected while two panels are arranged to be connected in series.  It is noted that the claims state that an excitation voltage is applied to “at least one panel” meaning that it could simply be applied to all the panels in series as it is done in 
No dependent claims were separately argued, and thus remain rejected (though many were updated based on changes made), also the new claims have been rejected as seem above with the exception of new claim 46 which was indicated as allowable above if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896